Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of BioLifeSolutions, Inc. of our report dated March 12, 2015, relating to our audits of the consolidated financial statements of BioLife Solutions, Inc. and Subsidiary appearing in the Annual Report on Form 10-K of BioLife Solutions, Inc. for the year ended December 31, 2014. We also consent to the reference to us under the heading "Experts" in this Registration Statement on Form S-3. /S/ PETERSON SULLIVAN LLP Seattle, Washington January 8, 2016
